Citation Nr: 0915048	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  08-07 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for right 
ear hearing loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to October 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 decision by the RO.  By that 
decision, the RO granted service connection for right ear 
hearing loss, assigned a zero percent (noncompensable) 
evaluation therefor, and denied service connection for left 
ear hearing loss and tinnitus.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  The 
Board's present decision is limited to the matter of the 
Veteran's entitlement to service connection for left ear 
hearing loss and tinnitus.  For the reasons set forth below, 
the matter of his entitlement to an initial compensable 
rating for right ear hearing loss is being REMANDED for 
additional development.


FINDING OF FACT

The Veteran suffers from a left ear hearing disability and 
tinnitus; neither condition can be attributed to any injury, 
disease, or event during active military service.


CONCLUSIONS OF LAW

1.  The Veteran's current left ear hearing disability is not 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2008).

2.  The Veteran's tinnitus is not the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks to establish service connection for left 
ear hearing loss and tinnitus.  He contends, in essence, that 
both conditions can be attributed to in-service exposure to 
noise.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify with respect to the claims that are 
currently being adjudicated.  By way of a VCAA notice letter 
sent to the Veteran in June 2007-prior to the initial 
adjudication of his claims-the RO informed the Veteran of 
the information and evidence required to substantiate his 
claims and of his and VA's respective duties for obtaining 
the information and evidence.  He was also informed of the 
manner in which ratings and effective dates are assigned for 
awards of disability benefits.  No corrective action is 
necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claims that are 
currently being adjudicated.  The Veteran's service treatment 
records have been obtained, as have records of post-service 
VA and private medical treatment.  He has been examined, an 
etiological opinion has been obtained, and he has not 
identified and/or provided complete releases for any 
additional evidence that exists and can be procured.  No 
further development action is required.

II.  The Merits of the Veteran's Service Connection Claims

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999).  
However, if an organic disease of the nervous system-such as 
sensorineural hearing loss-becomes manifest to a degree of 
10 percent or more during the one-year period following a 
veteran's separation from active service, the condition may 
be presumed to have been incurred in service, notwithstanding 
that there is no in-service record of the disorder.  
38 U.S.C.A. § 1112 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

In the present case, there is no dispute that the Veteran 
currently has the disabilities for which service connection 
is claimed.  The reports of VA fee basis compensation 
examinations conducted in June 2007 and April and December 
2008 all show that he has tinnitus.  The reports also 
demonstrate that he has a left ear hearing disability 
inasmuch they show that he is essentially deaf in the left 
ear.  See 38 C.F.R. § 3.385 (2008) (indicating that, for VA 
purposes, impaired hearing is considered to be a disability 
if the auditory threshold at 500, 1000, 2000, 3000, and/or 
4000 Hertz is 40 decibels or greater; or if the auditory 
thresholds for at least three of those frequencies is 
26 decibels or greater; or if speech recognition scores using 
the Maryland CNC test are less than 94 percent)

Nor is there any dispute that the Veteran was exposed to 
excessive noise in service.  The Veteran's service records 
clearly show that he worked as a tank crewman in the Marine 
Corps, and service connection for right ear hearing loss has 
already been established on the basis of in-service exposure 
to noise.  The real question here is whether there is a 
nexus, or link, between the claimed disabilities and the 
Veteran's in-service noise exposure.

A.  Left Ear Hearing Disability

With regard to his left ear hearing disability, the evidence 
pertaining to nexus includes the Veteran's service treatment 
records, which are entirely devoid of any mention of a left 
ear hearing impairment.  In September 2008, he testified 
under oath that he first started having problems with his ear 
around 1952, when he was visiting his brother at Fort 
Campbell.  Treatment records from his private physician, 
Joseph B. Touma, M.D., show that he had recurrent drainage of 
that ear "for many years" and had lost all hearing in the 
ear by 1979.  He underwent surgery for chronic otitis media 
and extensive cholesteatoma at that time, but his deafness in 
that ear remained.  In a statement dated in February 2007, 
Dr. Touma opined that the deafness in the left ear was "most 
likely secondary to the chronic otitis media and 
cholesteatoma he had."  Subsequently, in reports dated in 
June 2007 and April and December 2008, a VA fee basis 
examiner concluded that it was unlikely that the current left 
ear hearing loss was the result of military noise exposure.  
In arriving at that conclusion, the examiner reviewed and 
discussed the evidence in the claims file, including the 
Veteran's hearing testimony and the reports from Dr. Touma.

Following a thorough review of the record in this case, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for left ear 
hearing loss.  Although the Veteran believes that his left 
ear hearing loss can be attributed to military noise 
exposure, the record does not establish that he has the 
medical training necessary to offer competent opinions on 
matters of medical etiology.  As a result, his assertions in 
that regard cannot be accorded any probative weight.  See, 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(a lay person is not competent to offer opinions that require 
medical knowledge).  It is not entirely clear whether the 
Veteran may have had a noise-related loss in his left ear 
either during or shortly after service.  However, it appears 
from the available evidence that any noise-related loss was 
overtaken by supervening chronic otitis media and 
cholesteatoma; conditions which ultimately led to deafness in 
that ear.  None of the medical evidence suggests that the 
Veteran's past otitis media and/or cholesteatoma was in any 
way related to service, and the VA fee basis examiner's 
conclusion-to the effect that it is unlikely that the 
current left ear hearing loss is the result of military noise 
exposure-is uncontradicted by other, competent medical 
evidence of record.  The greater weight of the evidence is 
against the claim for service connection for left ear hearing 
loss, and the appeal of that issue must be denied.

B.  Tinnitus

With regard to tinnitus, the evidence pertaining to nexus 
includes the Veteran's service treatment records, which are 
entirely devoid of any mention of the condition.  The reports 
from Dr. Touma contain no reference to tinnitus, and a VA 
treatment record, dated in November 2006, shows that he 
denied having the condition.

In March 2007, when he filed his claim for VA benefits, the 
Veteran indicated that he had had ringing in his ears 
(tinnitus) ever since service.  When he had his initial VA 
fee basis compensation examination in June 2007, he likened 
the loudness or pitch of his tinnitus to the sound of a "jar 
fly."  He could not recall when the condition had begun, but 
indicated that it was "later in life."

In an August 2007 notice of disagreement, the Veteran stated, 
"I have had ringing in both ears ever since service."  In a 
March 2008 substantive appeal, he indicated that, when he was 
previously examined, he did not know what tinnitus meant.  He 
stated that the examiner "did not make it clear to me that 
it meant ringing in my ears."  He indicated that he had had 
ringing in his ears ever since service.

The Veteran was scheduled for a new VA fee basis examination 
in April 2008.  The report of that examination, which was 
conducted by the same examiner who performed the prior 
examination in June 2007, shows that the examiner reviewed 
with the Veteran that tinnitus "was any noise in the ears, 
ringing, buzzing and so on."  The report indicates that the 
Veteran again likened his tinnitus to the sound of "jar 
flies" and reported that the condition began "as he was 
older" and "later in life."

During a hearing held at the RO in September 2008, the 
Veteran testified that his tinnitus had its onset in service.  
He was scheduled for a new VA fee basis examination in 
December 2008.  The report of that examination, which was 
conducted by the same examiner who performed the prior 
examinations in June 2007 and April 2008, shows that the 
examiner reviewed the claims file, including, among other 
things, the Veteran's September 2008 hearing testimony.  The 
examiner noted that the Veteran had repeatedly stated during 
the hearing that his tinnitus began during service.  During 
the examination, however, despite being asked several times 
(and in the presence of his daughter), the Veteran indicated 
that "after surgery in 1979, really noticed tinnitus more in 
right ear but cannot really say when it started."  The 
examiner stated, in part:

The clinician cannot determine why the veteran is 
giving different answers to the onset of 
tinnitus.  During the Hearing a few months ago he 
clearly stated that the tinnitus started during 
the service, but today he did not state that, nor 
has the veteran ever stated that during all three 
[VA] exams.  The clinician is clearly uncertain 
on how to determine an opinion should be given 
with this information.  The clinician is unsure 
[whether] the veteran was having trouble 
recalling information.  With the testimony given 
during the Appeals Hearing [in September 2008] by 
the veteran, the tinnitus would be at least as 
likely as not the result of military noise 
exposure.  All of the other [claims] file 
information would suggest that it is not.

Following a thorough review of the record in this case, the 
Board finds that the Veteran's claim for service connection 
for tinnitus must be denied.  Ringing in the ears is a 
subjective condition, capable of lay observation, and the 
Veteran is certainly competent to testify as to the onset and 
duration of his symptoms.  Here, however, his statements as 
to onset are not reliable.  The Board can accept that, in 
November 2006, when it was noted that the Veteran denied the 
presence of tinnitus, he may not have fully understood what 
"tinnitus" meant and, as a result, gave an inaccurate or 
erroneous response to the clinician.  On each of the 
subsequent VA examinations, however, he specifically 
described the sound he perceived (likening it to "jar 
flies")-whether or not it was characterized as 
"tinnitus"-and reported a post-service onset.  The 
prolonged period without documented complaints (from 1946 to 
2007) is evidence against his claim, see, e.g., Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), and his 
inconsistent statements have made it impossible to obtain 
anything more than a speculative medical opinion as to nexus, 
despite three attempts to do so.  The Board can conceive of 
no other assistance that can be afforded the Veteran to 
assist him with the development of his claim.  Accordingly, 
and because service connection cannot be granted on the basis 
of pure speculation, see, e.g., 38 C.F.R. § 3.102 (2008), his 
claim for service connection for tinnitus must be denied.


ORDER

Service connection is denied for left ear hearing loss.

Service connection is denied for tinnitus.


REMAND

When a Veteran is examined in connection with a claim for 
compensation, the report of the examination must include a 
"full description of the effects of disability upon the 
person's ordinary activity."  38 C.F.R. § 4.10 (2008).  In 
the context of an examination conducted for purposes of 
rating a hearing disability, the Court has held that "in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report."  
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  See 
also VBA Fast Letter 08-33 (Oct. 10, 2008).

The Veteran's representative has advanced argument to the 
effect that this case must be remanded because the reports of 
the VA examinations conducted in connection with the 
Veteran's claim for a higher (compensable) evaluation for his 
service-connected right ear hearing loss fails to satisfy the 
standard set out in Martinak.  The Board agrees.  Additional 
development is required.  38 C.F.R. § 19.9 (2008).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the Veteran to identify, and provide 
releases for (where necessary), any care 
providers who might possess new or additional 
evidence pertinent to his claim for an 
initial compensable rating for right ear 
hearing loss.  If the Veteran provides 
adequate identifying information, and the 
necessary releases, assist him in obtaining 
the records identified, following the 
procedures set forth in 38 C.F.R. § 3.159.  
Any new or additional (i.e., non-duplicative) 
evidence obtained should be associated with 
the claims file.

2.  After the foregoing development has been 
completed, arrange to have the Veteran 
scheduled for an audiometric examination.  
The examiner should review the claims file, 
examine the Veteran, conduct audiometric and 
speech discrimination (Maryland CNC) testing 
of both ears, and provide a full description 
of the functional effects caused by his right 
ear hearing loss.  A complete rationale 
should be supplied for any opinions rendered.

3.  Thereafter, take adjudicatory action on 
the Veteran's claim for an initial 
compensable rating for right ear hearing 
loss.  In so doing, consider whether the case 
should be referred for consideration of an 
extraschedular evaluation, pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  If 
any benefit sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the Veteran and his representative.  The SSOC 
should contain, among other things, a 
citation to, and summary of, the current 
version of 38 C.F.R. § 3.159.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The remanded matter must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


